

113 S1816 IS: To amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag, coat of arms, or other insignia of the United States, or any State or local government, and for other purposes.
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1816IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Ms. Klobuchar (for herself, Mr. Lee, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Trademark Act of 1946 to provide for the registration of marks consisting of a flag, coat of arms, or other insignia of the United States, or any State or local government, and for other purposes.1.Registration of certain marks of the United States  and State and local governmentsSection 2(b) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved
July 6, 1946 (commonly referred to as the Trademark
Act of 1946; 15 U.S.C. 1052(b)) is amended by inserting
after simulation thereof the following: , except that
this subsection shall not prevent the United States, or any
State, municipality, county, political subdivision, or other
governmental authority in the United States, from obtaining registration under this Act
of any mark that consists of or comprises its own flag,
coat of arms, or other official insignia.